_ Case 3:21-cv-00811-NJR

wr} VAT,
S. gstecra oF et
epeTenn re SONS

Vv.

(Write the full name of each plaintiff
who is filing this complaint. If the
names of all the plaintiffs cannot fit in
the space above, please write “see
attached” in the space and attach an
additional page with the full list of
names.)

v. Kode. Reaot
cole Casrlebatry

(Write the full name of each defendant.
The caption must include the names of
all of the parties. Fed. R. Civ, P. 10(a).
Merely listing one party and writing “et
al,” is insufficient. Attach additional
sheets if necessary.)

ee ee ee ee ee ee ee ee ee

Document 1 Filed 07/14/21 Page1lofé Page ID #1

UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF MISSOURI

DIVISION

Complaint for a Civil Case

Case No.
(to be assigned by Clerk of
District Court)

Plaintiff requests trial by jury:

Yes CI No

US Berm Lore ok Eng inet

CIVIL COMPLAINT

NOTICE:

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual's full social security number or full birth date, the full name of a person
known to be a minor, or a complete financial account number. A filing may include only: the last
four digits af a social security number, the year of an individual's birth, a minor's initials, and the

last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness
Statements, or any other materials ta the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the $400.00 filing fee or an
application to proceed without prepaying fees or costs.
Case 3:21-cv-00811-NJR Document1 Filed 07/14/21 Page2of6 Page ID #2

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Kayle Seno it andl \evale Castehow an

 

 

 

 

 

 

Street Address Tt O HMattison SS Horse Shoe La

City and County Florizsant ? Sh Lous Elsberry _bintoln

State and Zip Code MO 6263 | a O 3 srs

Telephone Number =] anes ? $3-) 190'7 Slt ¥Sd- WQA

E-mail Address Niteled Deno tA nad. om __ Mitdleca stlebesry Fan €
gnats Corr

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation. For
an individual defendant, include the person’s job or title (if known}. Attach additional
pages if needed.

Defendant No. 1

r
Job or Title L

Street Address loam Ss p (ite. ft

City and County He Louiz St burs City

State and Zip Code MO oS ID a

Telephone Number = | G- 3A\ o % \3 =

E-mail Address _fe}i95q sb. Averner Cusand. acny. mi |

 

(if more than one defendant is named in the complaint, attach an additional
page providing the same information for each additional defendant. If you are
suing for violation of your civil rights, you must state whether vou are suing
each defendant in an official capacity, individual capacity, or both.)

be
_ Case 3:21-cv-00811-NJR Document1 Filed 07/14/21 Page 3o0f6 Page ID #3

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only three
types of cases can be heard in federal court. Provide the information for this case.
(Include all information that applies to your case)

A. Federal question
List the specific federal statutes, federal treaties, and/or provisions of the United States

Constitution that are at issue in this ft BM f\ f

Due Process Clause of

B. Suit against the Federal Government, a federal official, or federal agency

List the federal officials or federal agencies involved, if any. ;

LS. Areny Carpe of =a

& Diversity of Citizenship

These are cases in which a citizen of one State sues a citizen of another State or nation,
and the amount at stake is more than $75,000. In a diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.

L. The Plaintiff(s)

CasHedarn)

The plaintiff, (name) lo 8 ir and oS is a Casteacyy

State of (name) Me le ml ise ci

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)
_ Case 3:21-cv-00811-NJR Document1 Filed 07/14/21 Page4of6 Page ID #4
2. The Defendant(s)
If the defendant is an individual
The defendant, (name) , is acitizen

of the State of (name) Or is a citizen

of (foreign nation)

 

If the defendant is a corporation

The defendant, (name) J .S. Array Cocps of 4 iN@LS
1 *

is incorporated under the laws of the State of (name)

 

{LsS, , and has its principal place of
business in the State of (narie) Mz spu ob Or

 

is incorporated under the laws of the State of (foreign nation)

, and has its principal place

 

of business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

+

3. The Amount in Controversy

The amount in controversy----the amount the plaintiff(s) claims the defendant(s)
owes or the amount at stake----is more than $75,000, not counting interest and

costs of court, because (explain):
arty would be 4 huge

Loosing hw rop
Srancel nate
_ Case 3:21-cv-00811-NJR Document1 Filed 07/14/21 Page5of6 Page ID #5

HI. Statement of Claim

Type, or neatly print, a short and plain statement of the FACTS that support your claim(s). For
every defendant you have named in this complaint, you must state what he or she personally did
to harm you. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
cases or statutes. You may attach additional pages if necessary.

Your statement of claim must include all of the following information:

What happened to you?
When did it happen?

Where did it happen?

What injuries did you suffer?

What did each defendant personally do, or fail to do, to harm you? j ae

‘ our |ease of the |
in Sal pgp oe Fe SE pass: we own the

ae Slee ears

| [1S Is4% a ON Te oat 20Wo for pS 0
| land. © rm. TO
| Cabin er “Aine. COL Rt L asked hi Te

parsonnel o\ at +h ohn ah une fermi natran °
posted a notice 2 Had
oe Dal. We Comal
Zea ry. es be out Dy Tuly 0,2 Arnie 1 enact?

AAT in
Se Sd uc aha pte abs
moyled Wele- Nye

fac b
fh tate OS tod Lela ans ned OC

ting. ‘ (par U was
| then |S ° rn ct
| ee ern olivate ee ete Ged ae a

| shows 94° pester inetd
| Ried and cae ae We would loose rhe cabin!

« © Tayns
| Ruse IV. Relief |.caSe isnt CRAKS

State briefly and precisely what damages or other relief you want from the Court. Do
not make a » Beal

| a ee Te loase af J154+8 ag Lente Park be

5
_ Case 3:21-cv-00811-NJR Document1 Filed 07/14/21 Page 6of6 Page ID #6

Do you claim the wrongs alleged in your complaint are continuing to occur now?

Yes Bq No [|

Do you claim actual damages for the acts alleged in your complaint?

Yes nat No x]

Do you claim punitive monetary damages?

Yes {] No x

If you indicated that you claim actual damages or punitive monetary damages, state the
amounts claimed and the reasons you claim you are entitled to recover these damages.

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the hest of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with
the Clerk’s Office may result in the dismissal of my case.

I declare under penalty of perjury that the foregoing is true and correct.

Signed this [ee day of July. _ 20 al

ae

Signature of Plaintiff(s)
